UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6314


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRON TYRONE DIXON REID,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00128-MR-DLH-12)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Asheville,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tron Tyrone Dixon Reid appeals the amended criminal

judgment     entered        following   his    guilty   plea,     pursuant    to   a

written plea agreement, to conspiracy to possess with intent to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2006).

On appeal, Reid argues that his eighty-seven-month sentence was

unreasonable in light of the Fair Sentencing Act of 2010 and

that counsel was ineffective for failing to file a motion for

downward departure.            The Government asserts that Reid’s appeal

is    barred    by    the     appellate    waiver     provision    in   his    plea

agreement.       We affirm the district court’s amended judgment in

part and dismiss Reid’s appeal in part.

             We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                United States v. Amaya-Portillo,

423 F.3d 427,   430    (4th   Cir.   2005)    (internal   quotation     marks

omitted); see United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (providing standard).                   Generally, if the district

court fully questions the defendant about the waiver during the

Federal Rule of Criminal Procedure 11 plea colloquy, the waiver

is valid and enforceable.               United States v. Johnson, 410 F.3d
137, 151 (4th Cir. 2005).               We will enforce a valid waiver so

                                           2
long as “the issue being appealed is within the scope of the

waiver.”    Blick, 408 F.3d at 168.

            In his plea agreement, Reid agreed to waive the right

to contest the conviction and/or the sentence except for claims

of    ineffective         assistance     of       counsel       and    prosecutorial

misconduct.       Reid asserts no error in the plea colloquy nor does

he challenge the validity of his appellate waiver.                        Our review

of   the   record    leads    us    to   conclude       that    Reid’s    waiver    was

knowing and intelligent.

            Turning to the scope of the waiver, we conclude that

Reid’s challenge to his sentence based on the applicability of

the Fair Sentencing Act falls within the scope of the appellate

waiver provision.         Thus, we dismiss this portion of the appeal.

The waiver provision, however, does not bar Reid’s challenge to

his sentence based on ineffective assistance of counsel.                             “A

defendant    can    raise    the    claim       of    ineffective      assistance   of

counsel . . . on direct appeal if and only if it conclusively

appears    from     the    record    that       his   counsel    did     not   provide

effective assistance . . . .”                   United States v. Martinez, 136
F.3d 972, 979 (4th Cir. 1998); see Strickland v. Washington, 466
U.S. 668, 688, 694 (1984) (providing standard).                          We conclude

that the record does not conclusively demonstrate that counsel

was ineffective; thus, we decline to consider Reid’s ineffective

assistance claim on direct appeal.

                                            3
          Accordingly,   we   affirm   the   district    court’s   amended

judgment in part with regard to the ineffective assistance claim

and dismiss the remainder of the appeal as barred by the waiver

provision in the plea agreement.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED IN PART,
                                                        DISMISSED IN PART




                                  4